799 N.E.2d 679 (2003)
206 Ill.2d 626
278 Ill.Dec. 814
PEOPLE State of Illinois, petitioner,
v.
Michael GILFORD, respondent.
No. 95641.
Supreme Court of Illinois.
December 3, 2003.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in People v. Gilford, 336 Ill.App.3d 722, 271 Ill.Dec. 287, 784 N.E.2d 841 (2002). The appellate court is directed to reconsider its judgment in light of In re Detention of Varner, case No. 90151, 207 Ill.2d 425, *680 279 Ill.Dec. 506, 800 N.E.2d 794, 2003 WL 22255598 (10/02/03).